Citation Nr: 1534405	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for neuritis metatarsalgia keratosis and onychomycosis.

2. Entitlement to service connection for degenerative disc disease of the cervical spine.

3. Entitlement to service connection for degenerative disc disease of the lumbar spine.

4. Entitlement to service connection for bilateral knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 until January 1971. 

This appeal comes before the Board of Veterans' Appeal (Board) from an August 2010 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A substantive appeal, via VA-Form 9, was received in April 2011, whereby the Veteran requested a Board hearing, to be conducted at his local RO. The Veteran confirmed his request for a Travel Board hearing in June 2011 and again in September 2014. (See September 2014 statement of accredited representative and June 2011 report of general information). The Board hearing was not scheduled.  Based on the September 2014 confirmation of the desire for a Board hearing, the Board cannot conclude that the RO formal hearing satisfied the Veteran's hearing request.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such hearing, and because Travel Board hearings are scheduled by the RO, a remand is required. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014). Therefore, the requested Travel Board hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the requested Travel Board hearing before a Veterans Law Judge as soon as practically possible. The Veteran must be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (2014). His case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




